 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 6102 
 
AN ACT 
To amend the National Defense Authorization Act for Fiscal Year 2010 to extend the authority of the Secretary of the Navy to enter into multiyear contracts for F/A–18E, F/A–18F, and EA–18G aircraft. 
 
 
1.Multiyear procurement authority for F/A–18E, F/A–18F, and EA–18G aircraft 
(a)Extension of certificationParagraph (2) of section 128(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2217) is amended by striking a reference to March and inserting a reference to September.  
(b)Required authoritySuch section 128 is further amended by adding at the end the following: 
 
(e)Required authorityNotwithstanding any other provision of law, with respect to a multiyear contract entered into under subsection (a), this section shall be deemed to meet the requirements under subsection (i)(3) and (l)(3) of section 2306b of title 10, United States Code. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
